Citation Nr: 0809137	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  00-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the lumbar spine 
(lumbar spine disorder).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic neck condition.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee condition. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for depression, claimed 
as secondary to service-connected lumbar spine disorder. 

6.  Entitlement to service connection for chronic sinus 
condition. 



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1976. 

This appeal arises from August 1999 and August 2000 claims 
for benefits.  In a January 2000 rating action, the 
Department of Veterans Affairs (VA) regional office (RO) 
denied service connection for a chronic neck condition, 
chronic sinus condition, bilateral knee condition, and 
depression claimed as secondary to the veteran's service-
connected lumbar spine disability, but increased the 
evaluation for the veteran's lumbar spine disability to 10 
percent disabling, effective from August 12, 1999.  In an 
August 2001 rating action, the RO denied service connection 
for PTSD.  These rating actions were subsequently merged.  

The issues of service connection for a chronic neck condition 
and chronic sinus condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  The veteran has demonstrated no more than slight 
limitation of motion of the lumbar spine, without a pattern 
of muscle spasm on extreme forward bending with unilateral 
loss of lateral spine motion in a standing position, or 
ankylosis of the lumbar spine.  

2.  For the period after September 26, 2003, the veteran 
demonstrated forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; with no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  By rating decision dated July 1997, the RO denied the 
veteran's claim for service connection for a chronic neck 
condition.  The veteran was notified of that decision; 
however, she did not submit a notice of disagreement or 
perfect an appeal. 

4.  The evidence submitted since the July 1997 rating 
decision bears directly and substantially upon the matter 
under consideration and is so significant it must be 
considered in order to fairly decide the merits of the claim.

5.  By rating decision dated July 1997, the RO denied the 
veteran's claim for service connection for a bilateral knee 
condition.  The veteran was notified of that decision; 
however, she did not submit a notice of disagreement or 
perfect an appeal. 

6.  The evidence submitted since the July 1997 rating 
decision is cumulative and redundant of the evidence of 
record at the time of the last prior final denial and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

7.  There is an approximate balance of evidence on the 
question of whether the veteran's PTSD is related to sexual 
trauma in service.

8.  The veteran's depressive disorder is not causally related 
to or aggravated by her service-connected lumbar spine 
disability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in 
excess of 10 percent for degenerative joint disease of the 
lumbar spine are not met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5210, 5292, 5295 (2003); 38 C.F.R. 
§§ 4.1, 4.40, 4.71a, Diagnostic Code 2003, 5010, 5237, 5242 
(2007).  

2.  The July 1997 rating decision which denied entitlement to 
service connection for a chronic neck condition is final.  38 
U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 3.104, 20.1103 
(1997).

3.  New and material evidence sufficient to reopen the 
previously denied claim for entitlement to service connection 
for a chronic neck condition has been presented and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).

4.  The July 1997 rating decision which denied entitlement to 
service connection for a bilateral knee condition is final.  
38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 3.104, 20.1103 
(1997).

5.  New and material evidence has not been received, and the 
veteran's claim for service connection for a bilateral knee 
condition is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007). 

6.  Resolving reasonable doubt in the veteran's favor, the 
criteria to establish service connection for PTSD are met. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

7.  The veteran's depressive disorder is not proximately due 
to or the result of her service-connected lumbar spine 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate her claim.  The veteran was provided rating 
decisions, statements of the case, and supplemental 
statements of the case (SSOCs).  The January 2000 unfavorable 
RO decision was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  In this case, the VCAA duty to notify was satisfied by 
way of a letter sent to the appellant in January 2004, and 
the veteran's claim was subsequently readjudicated in 
February 2005, June 2007, and October 2007.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding the veteran's claim and 
identified the cumulative evidence already having been 
previously provided to VA or obtained by VA on her behalf.  
The VCAA letters also informed the veteran of what evidence 
was needed to establish her claim and what evidence VA would 
obtain. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the PTSD claim, since the Board is granting 
service connection, any notice or duty to assist deficiency 
is harmless.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate her claim.  All available records identified 
have been obtained and associated with the claims folder, 
including Social Security Administration (SSA) disability 
determination records.  The veteran withdrew her request to 
testify before a Veterans Law Judge in February 2001.  VA 
examination has been conducted.  Accordingly, the Board 
concludes VA has satisfied both its duty to notify and assist 
the veteran in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. § 
4.10.  A disability of the musculoskeletal system is measured 
by the effect on ability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The Board has a special 
obligation to provide a statement of reasons or bases 
pertaining to § 4.40 in rating cases involving pain. Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 2007).

The rating criteria for evaluating disabilities of the spine 
relevant to this appeal, changed in September 2003 during the 
pendency of this appeal.  In this decision, the Board will 
consider the criteria in effect prior to September 2003 and 
the criteria effective from September 2003.  However, the new 
criteria are only to be applied as of their effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  Precedent opinions promulgated by the Office of 
General Counsel as to matters of legal interpretation are 
binding upon the VA. 38 C.F.R. § 14.507.

Under the older criteria, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  Under Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine was rated 10 percent 
disabling, and moderate limitation of motion of the lumbar 
spine was rated 20 percent disabling.  Under Diagnostic Code 
5295, lumbar strain was assigned a 10 percent rating with 
characteristic pain on motion.  To be entitled to the next-
higher 20 percent rating, the evidence must demonstrate 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

Under the criteria that became effective in September 2003, 
disabilities of the spine (other than intervertebral disc 
syndrome, not shown here), are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  This 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent rating is warranted where there is forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
where there is forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242 (2007).  

The veteran underwent a VA spine evaluation in January 2000, 
at which time the VA examiner observed slight objective 
evidence of painful motion and muscle spasm.  Range of motion 
testing revealed forward flexion to 100 degrees, backward 
extension to 20 degrees, flexion to the right to 35 degrees, 
and flexion to the left to 30 degrees.  The veteran 
demonstrated no postural abnormalities, and the musculature 
of the back was satisfactory.  On neurological examination, 
knee jerk was absent on the left and positive on the right.  

The veteran also underwent a physical examination in 
association with her claim for S.S.A. benefits in August 
2000.  During that examination, she demonstrated forward 
flexion to 90 degrees and good extension.  Her gait was 
normal.  

Thereafter, treatment records, although numerous, 
infrequently mention any low back complaints, although the 
veteran sought emergency treatment for low back pain in 
January 2001.  At that time, while her treating physician 
observed tenderness along the lumbar spine, these symptoms 
were attributed to an exacerbation of rheumatoid arthritis.  

An August 2004 VA outpatient treatment record reflects the 
veteran's complaints of chronic back pain and history of 
osteoarthritis and rheumatoid arthritis that limit her 
ability to ambulate.  On examination, she demonstrated 
limited range of motion in the lumbar spine.  In October 
2004, the veteran sought treatment for back spasms and 
generalized soreness and tenderness to touch from the neck to 
the lumbar area.  In November 2005, she complained of chronic 
left-sided back pain that was exacerbated when she tried to 
move out of the way of a car.  On examination, no paraspinal 
muscle spasm was observed.  Her physician noted slight 
tenderness bilaterally in the low back.  Sensation was intact 
to light touch.  The veteran's strength was within normal 
limits in all muscle groups except her hamstrings.  

The veteran underwent a VA spine examination in February 
2005, at which time she reported near-constant back pain.  
She described a burning pain from her neck to her lower back 
and stated her low back pain radiates into her hips 
bilaterally.  She reported additional limitation during 
flare-ups and stated that her flare-ups are occasionally 
incapacitating.  The examiner observed an abnormal gait and 
noted that the veteran uses a cane to ambulate.  Clinical 
examination revealed normal curvature of the spine, as well 
as normal symmetry and rhythm of spinal motion.  Forward 
flexion of the lumbar spine was measured to 90 degrees, 
although the veteran reported pain at 80 degrees.  With 
repetitive use, the veteran's forward flexion was limited an 
additional 10 degrees.  Backward extension was measured to 10 
degrees.  Lateral flexion was measured to 20 degrees 
bilaterally before the veteran reported pain.  Similarly, the 
veteran demonstrated lateral rotation to 20 degrees 
bilaterally before reporting pain.  No palpable spasm was 
noted.  No weakness or tenderness was observed in the 
veteran's lower extremities.  Her motor strength was within 
normal limits, and no atrophy or sensory abnormalities were 
observed.  X-rays of the lumbosacral spine revealed no 
abnormalities.  The examiner noted mild functional impairment 
solely due to pain.  

The foregoing record does not reflect the veteran's back 
disability manifested more than slight limitation of motion 
throughout the appeal period, nor at any time showed 
limitation of motion to less than 30 degrees, or combined 
range of motion of the thoracolumbar spine to less than less 
than 120 degrees.  Likewise, while there have been isolated 
instances when muscle spasm was present, the record does not 
show it on extreme forward bending, or loss of lateral spine 
motion, unilateral, in a standing position.  Also, the 
curvature of the veteran's spine has been described as normal 
or satisfactory, as to preclude assignment of an increased 
rating based on the presence of an abnormal spine contour.  
Further, while an abnormal gait was observed when the veteran 
was examined for VA purposes in February 2005, this was 
apparently a consequence of her arthritic knees, and 
rheumatoid arthritis.  Likewise, her complaints of pain were 
described as functional, which is understood to mean they 
were not congruent with the physical findings.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 10 percent.  

In reaching this decision, the Board also has considered the 
veteran's additional functional limitation due to factors 
such as pain, weakness, fatigability and incoordination. See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this regard, it is observed that 
those factors were considered in concluding the veteran's 
range of flexion to be limited to approximately 70 degrees, 
which exceeds limitation to 60 degrees as to warrant the next 
higher 20 percent rating.  Therefore, a higher evaluation 
under these considerations is not warranted.  

Claims to Reopen

The veteran's claims for service connection for a chronic 
neck condition and a bilateral knee condition were previously 
denied in an unappealed July 1997 rating decision.  
Consequently, that determination became final. See 38 C.F.R. 
§ 7105.

In order to reopen this claim, new and material evidence must 
be presented.  Regulations provide that "new" evidence is 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, and is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
"Material" evidence means existing evidence that, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) [An 
amended version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply here, as the instant petition to reopen was 
filed prior to that date.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in the case of claims for service connection.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, it is the specified 
bases for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative. Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim. Id.

The evidence of record at the time of the last final rating 
action in July 1997 included service medical records, VA 
treatment records, and statements from the veteran in support 
of her claim.  A review of the veteran's service medical 
records reflects no complaints of or treatment for either 
neck pain or bilateral knee pain during active service.  No 
neck or knee abnormalities were noted on examination at 
enlistment into service in October 1974 or separation from 
service in June 1976.  The Board notes that the veteran 
sought treatment for a lumbar spine injury during service and 
a lumbar spine abnormality was noted during her separation 
examination; however, the lumbar spine abnormality noted at 
separation from service is separate and distinct from her 
current complaints of a cervical spine disability.  Also of 
record is a January 1977 VA compensation and pension 
examination, which reflects no complaints or diagnosis of 
either neck pain or knee pain.  

Evidence added to the record since the time of the last final 
denial in July 1997 includes VA and private outpatient 
treatment records documenting ongoing treatment for bulging 
discs in the cervical spine, as well as diagnoses of 
osteoarthritis and rheumatoid arthritis of the cervical spine 
and bilateral knees.  

The evidence added to the claims folder subsequent to the 
last final rating decision establishes a current diagnosis of 
a bilateral knee condition.  However, this fact was 
established at the time of the December 1997 denial.  
Therefore, such evidence is cumulative and redundant of 
evidence previously submitted to agency decision-makers.  
Although the veteran's lay statements attributing her 
bilateral knee condition to a motor vehicle accident which 
occurred while on active duty are new, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Consequently, this evidence is not "new" as 
contemplated under 38 C.F.R. § 3.156(a).

Moreover, regarding the knees, the recently submitted 
evidence is also not material, because it fails to relate to 
an unestablished fact necessary to substantiate the claim.  
Specifically, the veteran's claim was denied in July 1997 
because the evidence did not reveal complaints of or 
treatment for pain affecting either knee in service, or 
evidence of treatment for arthritis of the knees within one 
year of separation from service.  Such evidence is still 
lacking in the record.  

In conclusion, the evidence added to the record since the 
time of the last final denial in December 1997 is not new and 
material with respect to the knees. As such, the veteran's 
request to reopen the previously denied claim for service 
connection for a bilateral knee condition must fail. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

With regard to the veteran's claim of entitlement to service 
connection for a chronic neck condition, the evidence added 
to the claims folder subsequent to the last final rating 
decision includes an August 2003 medical treatment note from 
the Alabama Orthopaedic Center, which states that the 
problems in the veteran's lumbar spine are probably 
contributing to the problems in her neck.  This medical 
opinion statement from the veteran's private physician was 
not previously before agency decision makers and is not 
cumulative or redundant of previous evidence of record.  As 
such, this evidence is found to be "new" under 38 C.F.R. § 
3.156(a).  Moreover, as the aforementioned opinion statement 
addresses the possibility that the veteran's neck disorder, 
if not directly incurred in service, may be aggravated by her 
service-connected lumbar spine disability, this evidence 
relates to an unestablished fact necessary to substantiate 
the claim and is "material" under 38 C.F.R. § 3.156(a).  

The Board finds, therefore, that new and material evidence 
has been received, and reopening the claim of entitlement to 
service connection for a chronic neck condition is warranted. 

Entitlement to Service Connection for PTSD

In order to establish direct service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), i.e., a 
diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition, The American 
Psychiatric Association (1994), (DSM-IV); 2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and 3) credible supporting evidence 
that the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  All three requirements must be satisfied for an 
award of service connection to be implemented.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment, 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA or potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).

In the present case, the veteran's PTSD claim is based on 
contentions of physical and sexual assault, as well as sexual 
harassment.  Most relevant to the claim are the veteran's 
assertions that she was engaged in an abusive relationship 
with another soldier during active service, and was beaten, 
verbally abused, and raped during the relationship.  The 
veteran also contends that she was accosted in the showers by 
a female soldier and sexually assaulted.  The veteran 
contends that her attacker caused her to fear for her life by 
holding a pair of scissors to her back and displaying a 
knife.  She states that she did not report any of the 
aforementioned incidents to the police, seek medical 
attention, or report the incidents to her supervisor.  With 
regard to her reports of sexual harassment, the veteran 
reports being singled out for medical treatment for a 
sexually transmitted infection while her sexual partner was 
not treated, and also contends that she was subjected to lewd 
comments made by commanding officers.  

A review of the veteran's service medical records reveals no 
reports of a personal assault and no medical treatment for 
either a sexual assault or a physical assault.  However, the 
evidence does reflect treatment for acute pelvic inflammatory 
disease in July 1976.

The veteran has submitted supporting lay statements from a 
fellow veteran, V. A., who attests to witnessing several of 
the veteran's in-service stressors.  For example, V. A. 
states that the veteran was engaged in an abusive 
relationship with another soldier who physically assaulted 
her on a regular basis.  V.A. reports that the veteran's 
boyfriend attacked her while leaving a building on one 
occasion, and another friend broke up the fight and moved the 
veteran's belongings back into the barracks.  V.A. also 
states that the veteran told her a female soldier was 
"obsessesed" with her.  V. A. also recounted several 
incidents of the veteran being subjected to embarrassing 
remarks by superior officers.  V. A. also recollects the 
veteran having "crying fits" because she was treated for a 
sexually transmitted infection and her partner was not.  V. 
A. states that the veteran believed the doctor was "hiding 
something." 

The first indication of a psychiatric disability was noted in 
March 1999, at which time the veteran reported significant 
symptoms of anxiety and depression associated with chronic 
pain and military sexual trauma.  In June 1999 she reported 
that she experienced abuse and rape by a lover while in 
service.  

The veteran underwent a VA PTSD examination in March 2005.  
She reported a history of traumatic experiences including 
being attacked by a female soldier seeking to have sex with 
her.  She reported experiencing nightmares at least two or 
three times per week wherein she dreams about being sexually 
harassed and the female soldier attempting to rape her.  She 
also reported frequent flashbacks and recollections of the 
incident.  She reported increased irritability, anger 
outbursts, and social withdrawal.  The veteran reported that 
she continues to have symptoms of depression.  The examiner 
diagnosed chronic, moderate PTSD related to sexual harassment 
and being a victim of a sexual assault while in the military.  

The Board notes several inconsistencies with the veteran's 
recollection of the sexual assault she experienced during 
service.  In this regard, the veteran has stated both that 
the female soldier attempted to assault her and that she did 
assault her.  The veteran's lay witness states that the woman 
harassed the veteran, but does not recollect a sexual 
assault.  Despite these inconsistencies, the Board finds the 
veteran's lay statements to be credible, as it maybe 
reasonably believed that the veteran experienced some form of 
traumatic experience of a sexual nature at the hands of a 
female soldier.  Further, both the veteran and her lay 
witness reported that the veteran was the subject of lewd 
comments and harassing statements on the part of commanding 
officers, which the Board also finds credible.  Likewise, the 
medical evidence of record confirms that the veteran was 
treated for at least a suspected sexually transmitted 
infection while in service.  Thus, while the available 
evidence does not explicitly confirm events the described by 
the examiner as causing PTSD, the stressors the veteran did 
mention have been reasonably corroborated by her service 
medical records and the statement of her lay witness.  
Resolving doubt in favor of the veteran, the Board concludes 
that the criteria for a grant of service connection for PTSD 
have been met.  38 U.S.C.A. § 5107(b) (West 2002).  

Entitlement to Service Connection for Depression

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service-
connected.  In addition, a disability which is aggravated by 
a service-connected disability shall be service-connected.  
When service connection is established for a secondary 
condition it shall be considered as part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

The veteran contends that her depressive disorder had its 
onset as a result of the chronic pain associated with her 
service-connected lumbar spine disability.  The veteran 
states that she did not realize she was depressed until she 
developed chronic pain in the 1990s.  

The veteran is service connected for low back disability, and 
the record includes diagnoses of depressive disorder.  The 
veteran's claims folder was submitted to a VA examiner in 
September 2007.  After reviewing the entire claims folder, 
the examiner noted that the veteran's history of psychiatric 
treatment did not begin until nearly twenty years after her 
back injury in service.  The examiner explained that when the 
psychiatric evaluations are considered in total, there is no 
evidence to suggest a direct link between the veteran's 
depressive disorder and her service-connected back 
disability.  Instead, numerous mental health providers cite 
her history of PTSD, substance abuse, and Axis II personality 
disorders as related to her depressive symptoms.  The 
examiner concluded that it was less likely than not that the 
veteran's depression is related to her service-connected back 
disorder.  

Despite a current diagnosis of major depressive disorder, 
there is no medical opinion of record which relates the 
veteran's service-connected lumbar spine disability to her 
depressive symptoms, or that suggests a relationship between 
the two.  

Other than the veteran's own contentions, there is no 
evidence tending to show that her major depressive disorder 
is related to her service-connected lumbar spine disability.  
As a lay person, her contentions in this regard cannot be 
accorded probative value.  Layno v. Brown, 5 Vet. App. 465, 
469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In conclusion, the competent evidence of record fails to 
establish a medical nexus between the veteran's depressive 
disorder and her service-connected lumbar spine disability.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Accordingly, service connection for major depressive 
disorder, claimed as secondary to service-connected lumbar 
spine disorder is denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine is denied. 

New and material evidence having been presented; the 
veteran's claim of entitlement to service connection for a 
chronic neck condition is reopened.  

New and material evidence having not been presented; the 
veteran's claim of entitlement to service connection for a 
bilateral knee condition is not reopened. 

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is granted. 

Entitlement to service connection for depression, claimed as 
secondary to service-connected lumbar spine disorder is 
denied. 


REMAND

Although the claim for service connection for a chronic neck 
condition has been reopened, additional development is needed 
before a final determination may be entered.  In this regard, 
an August 2003 medical treatment note from the Alabama 
Orthopaedic Center indicates that the problems in the 
veteran's lumbar spine are probably contributing to the 
problems in her neck.  Thus, this claim must be remanded to 
obtain an opinion regarding whether the veteran's neck 
disorder has been caused or aggravated by the veteran's 
service-connected lumbar spine disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

In addition, August 2004 medical treatment records reflect a 
competent diagnosis of chronic sinusitis.  A review of the 
veteran's service medical records reflects that at her 
separation examination in June 1976, she reported a history 
of sinusitis and hay fever.  On examination, a sinus 
abnormality was observed, although not otherwise identified.  
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The record does not contain a medical opinion as to the 
etiology of the veteran's chronic sinus condition.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
submitted to an appropriate VA medical examiner 
to issue an opinion as to whether it is as least 
as likely as not (that is, probability of 50 
percent or better) that the veteran's chronic 
neck condition is due to, or has been increased 
in severity by her service-connected 
degenerative joint disease of the lumbar spine.  
If an examination of the veteran is needed to 
provide the requested opinion, that should be 
arranged.  

2.  The veteran should be scheduled for a sinus 
examination.  The claims folder should be 
provided to the examiner to ensure his or her 
familiarity with the veteran's pertinent 
history.  A notation to the effect that the 
claims folder was reviewed should be included in 
any report provided.  Any indicated tests or 
studies should be performed.  After examination 
and review of the claim folder, the examiner 
should indicate if the veteran has chronic 
sinusitis, and if so, provide an opinion as to 
whether it is as likely as not (50 percent or 
higher) that the veteran's chronic sinus 
condition disability had its onset in service, 
or whether such disorder is related to service, 
including the sinusitis and hay fever complaints 
noted therein.  

3.  After undertaking any additional development 
deemed appropriate in addition to that requested 
above, the RO should re-adjudicate the remaining 
issues on appeal.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided a supplemental 
statement of the case and given an opportunity 
to respond, before the case is returned for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


